DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/498,058 filed 09/26/2019

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosentreier (US 2008/0272121).

[Claim 1] Rosentreier discloses a paper inner container for storage of a refilling liquid content, which has a suction port that is formed in a top surface and allows insertion of a suction tube of a pump, which is configured to pump up a liquid content, and to dispense the liquid content to an outside of the paper inner container [0054],

12, a body right side panel 14, a body left side panel 16, and a body back panel 10 continuously provided through body vertical folding lines 11, 13, 15, 17, and is formed into a square tubular shape in a region on the top surface side by a vertical direction sealing panel, wherein the top surface of the paper inner container includes:

a top surface forming panel 30 which is continuously provided on an upper edge of the body back panel 10 through a horizontal folding line 31;

a top surface formation assisting panel 50, which is continuously provided on an upper edge of the body front panel through a horizontal folding line 51, and is folded up on a lower side of the top surface forming panel to overlap with the top surface forming panel (fig. 3);

a right side panel 60 and a left side panel 40, which are continuously provided on upper edges of the body right side panel and the body left side panel through horizontal folding lines 41, 61, and are folded up along with overlapping of the top surface forming panel and the top surface formation assisting panel (fig. 3 and 5),

wherein the top surface forming panel has the suction port formed at a center thereof, the top surface formation assisting panel has a vertical length capable of preventing the top surface formation assisting panel from reaching the suction port formed in the top surface forming panel, and a sealing panel 52 is continuously provided on a distal end of the top surface formation assisting panel through a horizontal folding line ([0045], [0047]; fig. 1), and

wherein the sealing panel continuously provided on the top surface formation assisting panel is valley-folded from the horizontal folding line (fig. 3), an inner surface of the sealing panel and an inner surface of the top surface forming panel are bonded to each other to seal the paper inner container, and the right side panel and the left side panel having been folded up are bonded to each other at respective overlapping surfaces to seal the paper inner container ([0049-0053]; fig. 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weymer (US 2016/0288949).

[Claim 2] Rosentreier discloses the inner container having a thermoplastic resin laminated at least on an inner surface thereof [0011] but fails to disclose a paper inner container. Weyner teaches the paper inner container for storage of a refilling liquid content according to claim 1, wherein the paper inner container is made of a paper material having a thermoplastic resin laminated at least on an inner surface thereof (abstract). It would have been obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/            Examiner, Art Unit 3735   

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735